Citation Nr: 0116860	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-49 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974; from October 1975 to October 1977; and from 
April 1978 to June 1993.  He had service in the Persian Gulf 
theater from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims is of record.

2.  A chronic disability of the cervical spine was not 
present in service, was first demonstrated several years 
after discharge from service and has not been shown to be 
related to any incident or disability treated in service.  It 
also has not been shown to have been aggravated by any 
service-connected disability.

3.  The medical evidence of record does not confirm the 
presence of any current headaches symptomatology which could 
be linked to service, including as due to an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in 
or aggravated by service, is not shown to be proximately due 
to or aggravated by a service-connected disability, and 
cannot be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

2.  Chronic headaches were not incurred in service or as due 
to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the veteran's claims and that no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him in developing the facts pertinent to his claims.  
Specifically, the veteran has been afforded several VA 
examinations, and the RO has sought records of relevant 
medical treatment.  See 38 U.S.C.A. § 5107(a) (West 1991); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (Nov. 9, 2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (2000).

The veteran is claiming service connection for a cervical 
spine disability and for chronic headaches as due to an 
undiagnosed illness.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

With respect to claims involving Persian Gulf veterans, a 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence: (1) that 
he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more prior to a date in the future 
not yet set; and (4) that such symptomatology by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Neumann v. West, 
14 Vet. App. 12 (2000).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(2-5) 
(2000).

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid: (1) if there is affirmative evidence that 
an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The medical evidence in this case includes service medical 
records and reports of several VA examinations conducted from 
1975 to 2000.  Review of the claims file indicates that the 
veteran's service medical records for his initial and last 
period of service are present.  His service medical records 
for the period of service from October 1975 to October 1977, 
however, are not available despite attempts to obtain them by 
the RO.  Where service medical records are missing, VA's duty 
to assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

In this case, the veteran is not suggesting that either 
claimed disability can be related to the October 1975 to 
October 1977 period of service, or to any incident during 
that period.  Rather, he related his claimed cervical spine 
disability to an accident in 1992, and believes his claimed 
headaches disability is due to an undiagnosed illness based 
upon his service in Southwest Asia during the Persian Gulf 
War.  Further, an existing October 1977 report of 
examination, and a report of a reenlistment examination in 
January 1985, both do not show complaints or findings 
referable to the veteran's claimed disabilities on appeal.  
Therefore, the Board believes that the duty to assist under 
VCAA has been adequately met and a remand is not necessary.

The claims file contains correspondence received in February 
1995 from the office of a private physician, whom the veteran 
listed as a provider of treatment in connection with this 
claim.  That correspondence notified the RO that the office 
had been unsuccessful in a search for records since 1975. 

The record shows that several attempts were made to provide 
the veteran a VA neurologic examination in connection with 
his headache claim.  A neurologic examination was scheduled 
for October 1999.  However, the veteran has stated that he 
did report for the examination, but the examiner failed to 
arrive for the examination, which was then canceled.  An 
attempt was made to reschedule it for a week later, but the 
veteran could not be properly notified in time.  

The veteran could not report for an examination scheduled for 
the spring of 2000 because he had undergone hernia surgery 
and could not travel.  The examination was rescheduled for 
September 2000, but the veteran did not report and no reason 
for his failure to report is of record.  In correspondence of 
October 2000 to the veteran, the RO requested that the 
veteran notify the RO to schedule an examination.  The 
veteran never subsequently contacted the RO to schedule a 
neurologic examination. 

In accordance with 38 C.F.R. § 3.655(a), when entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, action shall be taken 
in accordance with paragraph (b).  The provisions of 38 
C.F.R. § 3.655(b) provide that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be decided on 
the basis of the evidence of record.  As such, even though a 
recent neurologic examination was not performed, the Board 
must decide this matter on the record that is presently 
before it.

Relevant service medical records show that in April 1988 the 
veteran was in a motor vehicle accident in which his vehicle 
was hit in the rear by another.  The veteran reported an 
onset of neck pain the following day.  On examination there 
was no tenderness of the cervical spine, but he had a 
headache at the back of the head.  The neck was supple 
without tenderness, and the range of motion was within normal 
limits.  Normal neurologic findings were reported and X-ray 
examination of the cervical spine revealed no evidence of any 
significant abnormality.  The assessment was acute cervical 
strain.  

In June 1992 the veteran was seen for emergency care after an 
all terrain vehicle (ATV) rolled over him.  He presented with 
complaints of back pain at the costovertebral angle.  On 
examination, the cervical spine was nontender and found to be 
normal.  The diagnosis was fracture of T1-2.  The veteran was 
hospitalized later that month.  A narrative summary of 
hospitalization shows complaints of pain about the mid- and 
lower back; and contains a final diagnosis of thoracolumbar 
contusion and paraspinous strain.  

The report of a retirement medical examination in March 1993 
shows no complaint, finding or abnormal evaluation referable 
to the veteran's two claimed disabilities.

The report of a March 1995 VA examination shows complaints of 
frequent (daily) headaches and stiff neck.  A March 1995 VA 
examination for peripheral nerves shows that the veteran 
reported complaints of constant stiffness in his neck, which 
he associated with an ATV accident.  The problem with his 
neck began one year after the ATV accident, and the stiffness 
appeared without any specific injury to his neck.  He 
reported having a burning sensation at the back of his neck 
that swelled at times.  He reported having numbness of the 
left second, third, fourth or fifth fingers, which would come 
and go.  He reported that he had headaches since the neck 
trouble developed, with headaches every day on awakening.  
The headaches lasted about 45 minutes, with pulsating pain 
without nausea or vomiting.  After examination, the diagnosis 
was spontaneous onset of neck stiffness, with pain and 
headaches about one year following a 1992 vehicle injury to 
the lower back.  

During a March 1995 VA orthopedic examination, the veteran 
reported complaints including complaints of stiffness in the 
neck.  The veteran reported that pain in the neck radiated 
from the lower back.  X-ray examination of the cervical spine 
was normal.  The diagnosis was normal cervical spine 
examination.  

An April 1995 statement from the "first responder" in the 
dispensary of the veteran's employer indicated that the 
veteran regularly came to the dispensary for treatment of his 
neck and headaches symptoms.

The report of an October 1999 VA examination of the spine 
shows that the veteran reported a history of having an 
accident in 1992.  He was not aware of any neck injury then 
but had a gradual onset of neck pain over the last seven 
years or so.  He had more distant chronic aching pain, 
soreness and tenderness in the neck with certain positions.  
The veteran reported that the pain radiated into the back of 
his head and some pain radiated into the trapezius 
distribution.  The report of X-ray examination contains an 
impression that there was a suggestion of early minimal 
degenerative arthritic changes of the bodies of C5 and C6.  
The orthopedic examination report contains a final diagnosis 
of chronic cervical strain with arthritis.

In a June 2000 addendum to the October 1999 examination, the 
VA examiner from reported that he had reviewed that 
examination report and the claims file.  He noted that there 
was no history of a neck injury from the [1992] motor vehicle 
accident; and that as shown by X-ray, the veteran now had 
underlying degenerative arthritis.  The examiner concluded 
that in all probability, the veteran's neck pain was related 
to his degenerative arthritis and was not related to the 
veteran's in-service motor vehicle accident.

The Board has considered the evidence of record as to whether 
either of the claimed cervical spine disability or headaches 
symptomatology is related to the veteran's service.  The 
preponderance of the evidence is against the veteran's claims 
that either of these claimed disabilities are linked to 
service, any incident of service, or an undiagnosed illness.  

The evidence of record does not show treatment during service 
for either a chronic cervical spine disability or for chronic 
headaches.  The first report referable to the claimed 
disabilities is contained in a March 1995 VA examination 
report when he reported the spontaneous onset of neck 
stiffness with pain and headaches about one year following a 
[June] 1992 vehicle injury to the lower back (this would date 
the onset to after his April 1993 separation).  To the extent 
that the veteran may purport that this provides any evidence 
of a nexus, the Board notes that this report is clearly based 
on a history provided by the veteran.  Evidence which is 
simply a history recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence of the required nexus.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

There is no competent medical evidence that relates the 
veteran's claimed cervical spine disability to service.  
Although there is a diagnosis of chronic cervical strain with 
arthritis in the October 1999 VA examination report, that 
examiner concluded in his June 2000 addendum that there was 
no relationship between the veteran's neck symptomatology and 
his in-service motor vehicle accident.  

Regarding the headache claim, the Board finds that the 
medical evidence of record does not indicate chronic 
headaches symptomatology.  As chronicity of a claimed 
disorder is an essential criterion under 38 C.F.R. § 3.317 
(2000), the preponderance of the evidence is therefore 
against the veteran's claim for service connection for 
headaches as manifestations of undiagnosed illness.  Further, 
there is no present diagnosis of any headache disability.  

Thus based on a review of the medical evidence of record as 
discussed above, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for the claimed cervical spine disability and for 
headaches as due to an undiagnosed illness.  In making this 
determination, the Board has also considered statements and 
testimony by the veteran at his February 1995 hearing, 
indicating that his claimed disorders are related to service.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of any 
claimed cervical spine or headaches disorder, his testimony 
and statements are of little probative value and cannot serve 
as a basis for granting service connection for the claimed 
disorders.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, as the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for cervical spine and headaches disabilities, the 
doctrine of resolving reasonable doubt in the veteran's favor 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a cervical spine disability, is 
denied.

Service connection for headaches, claimed as due to 
undiagnosed illness, is denied.



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals


 

